Citation Nr: 1742732	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  14-38 121A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial compensable rating for an eye disorder, characterized as ophthalmoparesis and diplopia.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1943 to September 1947.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a
January 2013 rating decision by the Phoenix, Arizona, Regional Office (RO) of the
United States Department of Veterans Affairs (VA). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's diplopia is 20 degrees or less in the central visual field and is not correctable with spectacles.  


CONCLUSION OF LAW

An initial rating of 30 percent, but no more, for an eye disorder, characterized as ophthalmoparesis and diplopia, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.14, 4.77, 4.78, 4.79, Diagnostic Code 6090 (DC) (2016); 38 C.F.R. § 4.84a, DC 6090 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking an increased rating for his service-connected eye disorder.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet.  App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2016).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

In the case of an initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran has been assigned a noncompensable rating for his eye disorder, characterized as ophthalmoparesis and diplopia, under 38 C.F.R. §§ 4.78, DC 6090 (addressing diplopia) (2016).  While the Board notes that, during the pendency of the appeal, the criteria for rating eye disabilities changed effective December 10, 2008, the rating criteria under both the former and current version of the applicable rating criteria has not changed.  Compare 38 C.F.R. § 4.84a (2008) with 38 C.F.R. § 4.76 (2016).

In order to warrant a compensable rating under either the former or current version of DC 6090, the evidence must show diplopia that is:
* 31 to 40 degrees up - rated equivalent to 20/40 visual acuity (0 percent);
* 31 to 40 degrees lateral - rated equivalent to 20/70 visual acuity (10 percent);
* 31 to 40 degrees down - rated equivalent to 20/100 visual acuity (20 percent);
* 21 to 30 degrees up - rated equivalent to 20/70 visual acuity (10 percent);
* 21 to 30 degrees lateral - rated equivalent to 20/100 visual acuity (20 percent);
* 21 to 30 degrees down - rated equivalent to 15/200 visual acuity (20 percent);
* 20 degrees central, it is rated equivalent to visual acuity of 5/200 (30 percent).
See 38 C.F.R. § 4.84a, DC 6090 (2008); 38 C.F.R. § 4.79, DC 6090 (2016).

The Board notes that the ratings are applicable to only one eye.  A rating cannot be assigned for both diplopia and decreased visual acuity or field of vision in the same eye.  When diplopia is present, and there is also ratable impairment of visual acuity or field of vision of both eyes, the ratings for diplopia are to be applied to the poorer eye while the better eye is rated according to the best-corrected visual acuity or visual field.  38 C.F.R. §§ 4.77, 4.84a (2008); 38 C.F.R. §§ 4.78, 4.79 (2016).

Based upon the evidence of record, the Board finds that a rating of 30 percent, but no more, for the Veteran's eye disability is warranted for the period on appeal.  Specifically, at an August 2011 VA examination, the Veteran reported complaints of diplopia even with prism glasses.  On examination, the examiner determined that the Veteran had diplopia with ophthalmoplegia.  Further, the examiner indicated that even with the use of prism glasses the Veteran's "eyes wax and wane" with diplopia throughout the day.  Moreover, the Veteran indicated that regardless of his glasses, it takes several hours after waking up before he develops single vision for any sustainable period of time.  In a June 2012 VA examination, the Veteran's visual acuity was documented as 20/40 or better in both eyes.  At his most recent September 2013 VA examination, the Veteran's diplopia under the Goldmann Perimeter Chart was at worst, less than 20 degrees in the central visual field.

Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's diplopia was more than occasional and not completely correctable by spectacles.  In arriving at this conclusion, the Board notes that the negative evidence includes opinions from the June 2012 examiner which indicates that the Veteran's diplopia was correctable by glasses.  Nevertheless, in conjunction with the credible statements from the Veteran, the Board finds the opinions from the August 2011 VA examiner to be more probative on this issue - especially in light of the very thorough and detailed medical history that was documented in the examination report.  

Therefore, given that the Veteran's diplopia was measured at less than 20 degrees in the central visual field, and his corrected visual acuity was 20/40 or better in both eyes, a 30 percent rating, but no more, is warranted.  

The Board has also considered whether the Veteran would be entitled to a higher and/or separate rating under any other potentially relevant Diagnostic Codes.  Specifically, the medical records indicated that the Veteran had a prior history of ptosis that was surgically corrected in 1985 (prior to the period on appeal).  However, there was no evidence of ptosis in the medical records at any point during the period on appeal, including in the August 2011, June 2012, and September 2013 VA examination reports.  Therefore, a separate compensable rating is not warranted for ptosis.  Further, while the Veteran has bilateral cataracts, right eye asteroid hyalosis, and left eye vitreous floaters, separate ratings for these disorders are not warranted as the September 2013 VA examiner opined that these disorders are age related and not related to his service-connected eye disorder.  Lastly, compensable ratings are not warranted under DCs 6012-6080, as there is no evidence of scotoma, scarring or disfigurement, glaucoma, conjunctivitis, ectropion, lagophthalmos, loss of visual field, or contraction of visual field.

The Board has also considered the Veteran's statements that his eye disorder causes significant interference with activities of daily living.  As such, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of his tonsillitis according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's eye disorder has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that the Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issue on appeal, to include his stated symptoms and limitations with respect to his daily life, and concludes that there are no symptoms that were not able to be addressed by the applicable Diagnostic Codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

Here, the Board finds that all necessary assistance has been provided to the Veteran.  Specifically, all VA treatment records and relevant private treatment records have been obtained.  The Veteran has also been provided with VA examinations.  Upon review of these examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, recognition is given to the fact that the most recent VA examination for the issue on appeal is now over four years old.  However, in the context of increased rating claims, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since this VA examination, and he has not contended otherwise.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


ORDER

An initial rating of 30 percent, but no more, for an eye disorder, characterized as ophthalmoparesis and diplopia is granted.  


REMAND

The Veteran has asserted throughout the course of his appeal that his service-connected eye disability impairs his ability to obtain gainful employment.  

A claim for an increased rating for a service-connected disability is one for the highest rating obtainable, including entitlement to TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Since the issue of entitlement to an increased rating is on appeal for the period since the time of his original claim, the issue of TDIU is also on appeal since this time as well, if raised by the record.  Therefore, this aspect of the claim must be remanded to the RO for the necessary development and adjudication.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all treatment records from the VA Medical Center in Phoenix, Arizona, since June 2012, as well as from any VA facility from which the Veteran has received treatment.

If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit them. 

2.  The RO should undertake any additional action it deems necessary in order to properly adjudicate the TDIU claim, including any additional VA examinations.  

3.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's TDIU claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


